Citation Nr: 0315815	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased initial evaluation for low back 
disability with sciatica, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to June 
2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

On his November 2001 substantive appeal, the veteran 
indicated that he might want a hearing.  A February 2003 
Report of Contact sheet indicates that the veteran stated 
that he did not want a hearing prior to consideration of his 
claim by the Board. 

 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that the most recent VA orthopedic 
examination of record fails to provide a description of all 
the relevant symptomatology necessary for assigning ratings 
under the respective diagnostic codes for rating low back 
disabilities.  In particular it does not provide complete 
range of motion measurements for the veteran's lumbar spine.  
Furthermore, none of the VA examination reports of record 
provide a description of the duration of any incapacitating 
episodes of intervertebral disc syndrome during the past 12 
months.  Accordingly a new orthopedic examination must be 
obtained which contains findings which address the specific 
diagnostic criteria.  As the veteran has appealed the initial 
rating assigned, VA must evaluate this disability based on 
all the evidence of record; and may assign separate ratings 
for separate periods of time based on facts found; a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999). 

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of his low back 
disability.  The claims file should be 
provided to the examiner for review prior 
to the examination.  All indicated tests 
and studies should be performed.  The 
examiner should identify all orthopedic 
and all neurologic manifestations of the 
service-connected low back disability 
with sciatica, and note whether the 
veteran has had incapacitating episodes 
of intervertebral disc syndrome over the 
past 12 months.  If so, the examiner 
should note the total duration of such 
episodes during the past 12 months.  The 
examiner should also perform tests of 
joint motion against varying resistance.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use of the lumbar spine should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
of the lumbar spine due to pain.  The 
examiner should specifically indicate the 
range of lumbar spine motion performed 
without pain and the range of motion 
accompanied by pain.  This examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability of the lumbar spine 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The examiner 
should also provide an opinion concerning 
the impact of the service-connected 
lumbar spine disability on the veteran's 
ability to work.  Reasons and bases for 
all opinions expressed should be 
provided.  The rationale for all opinions 
expressed should be explained.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim.  The RO 
should consider application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 regarding 
limitation of motion of the lumbar spine, 
38 C.F.R. § 4.40 regarding functional 
loss due to pain, and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO must also 
consider application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 regarding 
intervertebral disc syndrome.  For the 
period prior to September 23, 2002, the 
increased rating claim should be 
considered only with respect to the 
former criteria for rating intervertebral 
disc syndrome.  See VAOGCPREC 3-2000.  
For the period from September 23, 2002, 
the RO must consider both the former 
rating criteria for the evaluation of 
intervertebral disc syndrome (38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002)), and the 
current schedular criteria for rating 
intervertebral disc syndrome (38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective 
from September 23, 2002)), and rate the 
veteran's disability by reference to 
whichever schedular criteria is more 
favorable to him.  The RO must also take 
into consideration the applicability of 
staged ratings.  See Fenderson.  The RO 
should consider whether the case should 
be forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  

5.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative (if any) should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case must recite all the 
applicable laws and regulations, 
including those pertaining to the VCAA 
and both the current and former versions 
of 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




